Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claims 1 – 4, 6-7, 9-15, 18, 24 are rejected under 35 U.S.C. 103 as being unpatentable over AU200920113 to Gransbury in view of Mason, USP 3890225 to Kajiyama and USP 20090101555 to Scarpine. 
	AU200920113 to Gransbury describes a modified roof runoff downspout equipped with a filter.  The filter is a sieve-type physical debris-separating device and does not comprise heavy metal-adsorbing media.
	It was known that roof runoff, like urban road runoff, contains heavy metals.  Mason at p. 1588 “Introduction,” left column.  Urban rood runoff contains heavy metals, e.g., Cu, Zn, Pb, and Cd, at various concentrations.  Mason p.1588 right col.
	It was known to treat heavy metal-laden water contaminated with Cu, Zn, Pb, and Cd, by flowing the water through a gravity-fed column packed with coral fossil limestone ground to a suitable grain size.  USP 3890225 to Kajiyama (Abstract and Fig. 4).
	USP 20090101555 to Scarpine shows it was known to decontaminate acidic ground level runoff having dissolved heavy metals by passing the contaminated water through a pH-increasing bed of calcium carbonate which decreases the solubility of the heavy metals thereby effecting the precipitation and removal of the heavy metals from the water [0025].
	It would have been obvious to have provided Gransbury’s first/inner pipe with at least some granular calcium carbonate-based treatment media to effect removal of heavy metals therefrom because it was known that roof runoff contains deleterious heavy metals, as shown by Mason, and because Kajiyama suggests flowing the roof runoff through a porous bed of calcium carbonate-based media, especially because a similar approach was used by Scarpine to solve a similar problem of heavy metal-contaminated road runoff using a similar passive-column and calcium carbonate-based media.
Per claims 6-7, insofar as particle size is a known result-effective parameter in flow through porous beds, and particle surface area is a known result-effective parameter in adsorption technology, it would have been obvious to have optimized the particle size of the treatment media.
	Per claims 13-14, insofar as one would have expected removal of more heavy metals given a longer bed or longer residence time in the bed, it would have been obvious to have designed the bed dimensions to achieve any desired degree of heavy metal contaminant removal, e.g., 50% removal, 90% removal, 95% removal, etc. 
	Per claim 15, Granbury’s sieve filter media reads on a foreign body, e.g., leaf or twig, trap.
As noted by Scarpine [0025], the calcium carbonate based media is itself a pH-adjusting material.
Per claim 24, the Gransbury device was installable, so presumably it is removable and replaceable.

Response to Arguments
Applicant argues one of skill would not have considered providing the Gransbury filter with “any material” because doing so, Applicant argues,  would “go against the clear teachings of Gransbury.”  This argument is not persuasive because Gransbury teaches that the device continues to function removing solid matter such as leaves etc. even after the filter bag 5 is partially filled with solid matter, e.g., leaves, etc.  The presence of solid matter in the filter bag 5 and its ability to function as an effective solids-removing filter are not the least bit incompatible, nor does the proposed modification, namely, “provi[ding] Gransbury’s first/inner pipe with a bed of ground or granular calcium carbonate-based treatment media,” render the Gransbury device unsatisfactory for its intended purpose.
Regarding Kajiyama, Applicant’s argument that a person of skill would have found a “long retention time” disadvantageous is not supported by the prior art.  Note that Gransbury’s discharge of filtrate to the effluent pipe 28 requires that the water overflow the location indicated below.  After runoff flow ceases, the water is retained in the pipe and filter bag 5 below the examiner’s arrow annotation with no ill effects.  In short, the retention of water in the lower portion of the filter bag pipe enclosure for a period of time, i.e., until the rains resume, is not an art-recognized problem.  Accordingly, Applicant’s argument is unpersuasive.

    PNG
    media_image1.png
    1036
    567
    media_image1.png
    Greyscale

Applicant argues that a device having the features of the Claim 1 invention has “a short contact time” and a “low media volume.”  Let’s see where in claim 1 there are limitations to time and volume:

    PNG
    media_image2.png
    307
    778
    media_image2.png
    Greyscale

Alas, there are no limitations to contact time or to volume.  Accordingly, Applicant’s argument is unpersuasive.
	

Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over AU200920113 to Gransbury, Mason, USP 3890225 to Kajiyama and USP 20090101555 to Scarpine, as applied to claim 4 above, further in view of USP 6264841 to Tudor.
	Per claim 5, Tudor suggests use of mussel shells (col 6 line 27).

Claims 16 – 17 are rejected under 35 U.S.C. 103 as being unpatentable over AU200920113 to Gransbury,Mason, USP 3890225 to Kajiyama and USP 20090101555 to Scarpine, as applied to claim 1 above, further in view of USP 20200223716 to Chang.
It was known that hydraulic residence time is an important design parameter for designing packed beds of porous media.  As such, given that saturated hydraulic conductivity SHC is a known parameter affecting HRT, as shown, for example, by Chang [0144], it would have been obvious to have selected media having optimized SHC consistent with the column dimensions and flow characteristics of the Granbury device as modified above.

Objection to Claims Not Rejected over Prior Art 
	Objection is made to claims 19 and 21 for dependence on a rejected base claim, but would be allowable if presented in independent form.

Action is Final
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 


/CHESTER T BARRY/Primary Examiner, Art Unit 1779                                                                                                                                                                                                        571-272-1152